DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121
          I.       Claims 1-18, 26-28 drawn to an apparatus for wireless communications at a first user equipment 2(UE), comprising: 3a processor; memory coupled with the processor and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 7establish a sidelink communications link with a second UE; 8receive, from a base station, transmission beam information for a 9sidelink message to be transmitted from the first UE to the second UE, the 10transmission beam information comprising an indication of one or more transmission beams for transmission of the sidelink message and  12transmit the sidelink message to the second UE using the one or more 13transmission beams based at least in part on the transmission beam information, classified in H04W72/1268, H04W72/042, H04W76/11, H04W52/242, H04L1/0004, H04L61/2517.
            II.       Claims 19-25, 29, 30, drawn to an apparatus for communications at a first user equipment (UE), 2comprising: 3a processor; 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6 apparatus to: Attorney Docket No. PR924.01 (103038.2360)Qualcomm Ref. No. 200875 73 7establish a sidelink communications link with a second UE; 8receive, from a base station, beam training information for a sidelink 9beam training procedure between the first UE and the second UE; and 10perform the sidelink beam training procedure with the second UE 11based at least in part on the beam training information, classified in H04W72/048, H04W72/042, H04W72/044, H04B7/0408
2.	       Inventions Groups I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I discloses an apparatus for wireless communications at a first user equipment 2(UE), comprising: 3a processor; memory . The subcombination has separate utility such as Group II discloses an apparatus for communications at a first user equipment (UE), 2comprising: 3a processor; 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6 apparatus to: Attorney Docket No. PR924.01 (103038.2360)Qualcomm Ref. No. 200875 73 7establish a sidelink communications link with a second UE; 8receive, from a base station, beam training information for a sidelink 9beam training procedure between the first UE and the second UE; and 10perform the sidelink beam training procedure with the second UE 11based at least in part on the beam training information.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
3.	        Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
4.	       Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NHAN T LE/Primary Examiner, Art Unit 2649